[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON DEFENDANT JAMES TSUI'S MOTION TO STRIKE #147
"A claim for vexatious litigation requires a Plaintiff to allege that the previous lawsuit was initiated maliciously, without probable cause and terminated in the Plaintiff's favor."Blake v. Levy, 191 Conn. 257, 263 (1983). This court finds the facts as alleged in counts three and four support a statutory and common law claim of vexatious litigation. This court also finds no controlling authority for the proposition advanced by the defendant that a different standard of probable cause applies to attorneys and holds that the applicable standard is "a reasonable, good faith belief in the facts alleged and the CT Page 5416 validity of the claim asserted." See DeLaurentis v. New Haven,220 Conn. 225 (1991). Accordingly the Motion to Strike counts three and four is denied.
Hennessey, J.